Citation Nr: 0329725	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back secondary to service-connected disability.

2.  Entitlement to service connection for arthritis of the 
left knee secondary to service-connected disability.

3.  Entitlement to service connection for arthritis of the 
left foot secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from May 19, 1969, to May 
18, 1972, with 10 months and 21 days of active service prior 
to May 19, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
RO.  

Besides the issues listed above, the issue of entitlement to 
service connection for post-traumatic stress disorder was 
developed for appellate review following the February 2002 
rating decision.  In a December 2002 decision, the RO granted 
service connection for post-traumatic stress disorder.  
Accordingly, this issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

(The claim of entitlement to service connection for arthritis 
of the back will be addressed in a remand that follows the 
decision below.)


FINDING OF FACT

The veteran does not currently experience arthritis of the 
left knee or left foot that has been caused or made worse by 
already service-connected disability.


CONCLUSION OF LAW

The veteran does not have arthritis of the left knee or left 
foot that is proximately due to or the result of already 
service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In this case, the veteran claims that he has arthritis of the 
left knee and left foot that is caused by his already 
service-connected fragment wound residuals of the left thigh.  
For the reasons that follow, the Board finds that service 
connection is not warranted.

In claims of secondary service connection such as the 
veteran's, the provisions of 38 C.F.R. § 3.310 specifically 
allow for a grant of service connection where the evidence 
shows that a chronic disability or disorder has been caused 
by or is the result of already service-connected disability.  
38 C.F.R. § 3.310 (2003).  The United States Court of Appeals 
for Veterans Claims has indicated that, when aggravation of a 
veteran's non-service connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The record in this case reflects that the veteran served in 
the Republic of Vietnam during the Vietnam era.  His service 
personnel records indicate that he was awarded several 
decorations, including the Combat Infantryman's Badge, Purple 
Heart Medal, and Bronze Star Medal for wounds received during 
combat in the Republic of Vietnam in June 1968.  As a result 
of having sustained wounds in service, the veteran was 
awarded service connection for residuals of shell fragments 
wounds to the right hand and left thigh as well as a shrapnel 
scar on his back.

Despite having sustained shell fragment wounds in service, 
the record does not contain medical evidence that the veteran 
currently has a diagnosis of arthritis of the left knee or 
left foot.  Although the veteran reported experiencing pain, 
October 2001 VA examination report and x-rays do not reveal a 
current diagnosis of left knee or left foot arthritis.  In 
fact, an x-ray report specifically indicates that there were 
no degenerative changes seen in the knee.  A private 
physician, Dr. G.N., noted in April 2003, that the veteran 
was having pains in his legs that were related to 
osteoarthritis and were likewise related to the veteran's 
previous service; however, Dr. G.N. did not provide a current 
diagnosis of arthritis of the left knee or arthritis of the 
left foot.  (Arthritis must be established by x-ray evidence 
of degenerative changes.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5003) (2003).)

The Board notes that what is significant about the evidence 
of record is what it does not include.  Even assuming that 
the veteran experienced pain as a result of an already 
service-connected disability and continues to have pain, the 
medical evidence does not show that the veteran currently has 
any diagnosed arthritis underlying his complaints of pain 
associated with the left knee or left foot.  In fact, after 
the veteran's most recent VA examination conducted in October 
2001, the examiner did not identify any current left knee, or 
left foot disability.  Although Dr. G.N. noted the veteran's 
pains in his legs, a diagnosis of arthritis established by x-
ray was not provided.  The October 2001 x-ray clearly 
established that there was no arthritis in the knee, and Dr. 
G.N. did not refer to the veteran's foot.  (It should be 
pointed out that the symptom itself is not considered a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.))

In reaching the above conclusions, the Board has considered 
the statements of the veteran regarding arthritis of the left 
knee and left foot, but the veteran does not have current 
disability by medical diagnosis.  In this regard, the Board 
notes that, while the veteran is competent to recite 
problems, especially specific injury or symptoms he may have 
experienced during service and since, medical evidence is 
required to show current diagnosis, or a nexus to the 
difficulties the veteran may have experienced due to service-
connected disabilities.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom).  

It is the absence of medical evidence showing arthritis, the 
Board concludes that service connection for arthritis of the 
left knee or left foot is not warranted.  For the reasons 
enunciated, the October 2001 VA examination report and x-rays 
showing no current diagnoses are of greater weight than the 
veteran's own suggestions of diagnosed disability due to 
already service-connected disability.  Even the veteran's 
private physician who noted the veteran's pains did not 
provide a diagnosis of arthritis of the foot, and as noted 
above, the VA x-ray showed no arthritis of the knee.  

The Board lastly notes that it has considered the provisions 
of 38 U.S.C.A. § 1154(b); however, even if the veteran served 
in combat for the purposes of provisions of 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, the provisions of 
38 U.S.C.A. § 1154(b) do not operate in the instant appeal to 
establish the presence of a current diagnosis of disability 
underlying his complaints of pain.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claims of 
entitlement to service connection for arthritis of the left 
knee or left foot.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would in turn give rise to a reasonable 
doubt in favor of the veteran, the benefit-of-the-doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Veterans Claims Assistance Act of 2000

In deciding these claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, (with exceptions not pertinent here).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2003).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio, supra.  In those cases where notice is provided 
to the claimant, notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO had informed 
the veteran of the bases on which it decided the claims and 
of the elements necessary to be granted the benefits sought.  
Initially, the RO notified the veteran in February 2002 of 
the denial of his claims and sent the veteran notice of such 
denials in a letter dated that same month.  In response to 
his notice of disagreement, the RO issued the veteran a 
statement of the case (SOC) in June 2002 that addressed the 
entire development of his claims up to that point.  The SOC 
addressed the procedural aspects of the case, provided a 
recitation of the pertinent statutes and regulations, 
particularly the laws applicable to the service connection 
claims, and discussed the application of the evidence to the 
veteran's claims.  

In considering the VCAA, the RO wrote to the veteran in 
October 2001 and June 2002, and informed him of the changes 
pertaining to the VCAA and of VA's duty to assist him in the 
development of his claims.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence.  

The veteran was provided a supplemental SOC (SSOC) in 
December 2002, which reviewed the accumulated evidence and 
restated the bases for the denial of his claims.  The 
December 2002 SSOC again notified the veteran of what was 
required of him-namely, the need to present evidence of a 
current disability and of a nexus between such disability and 
already service-connected disability.  Quartuccio, 16 Vet. 
App. at 183.  

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claims.  He also has been provided assistance in 
obtaining the evidence.  Numerous documents sent by the RO 
collectively show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  In 
doing so, VA also provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 
Vet. App. at 187.  The Board concludes that the veteran has 
been given the required notice in this case, at least to the 
extent of what was required to substantiate his claims for 
secondary service connection.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims, 
including his service medical records, and private medical 
records.  The veteran also provided the opportunity to appear 
at a personal hearing at the RO, which was scheduled in 
September 2002; however, the veteran elected not to attend 
the hearing but chose to participate in a conference with his 
representative and a Decision Review Officer (DRO) in 
September 2002.  A September 2002 DRO Conference Report 
indicates that the veteran and his representative were 
informed of the type of evidence required to establish 
secondary service connection.  The veteran had indicated that 
he was going to be seen by a private physician for a physical 
and by the Vet Center in the near future and would attempt to 
obtain the required results.  A review of the record shows 
that these reports were associated with the claims file, in 
November 2002 and June 2003, respectively.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded a 
VA examination in October 2001.  Given that such examination 
findings did not contain medical evidence of a current 
disability, the Board finds that another VA examination is 
not necessary, and that the RO has satisfied the duty-to-
assist obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand of the issues 
addressed above for further action under the VCAA will serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

Service connection for arthritis of the left knee as 
secondary to service-connected disability is denied.

Service connection for arthritis of the left foot as 
secondary to service-connected disability is denied.


REMAND

Turning to the claim of service connection for arthritis of 
the back secondary to service-connected disability, the Board 
notes that the VA examination conducted in October 2001 found 
that the veteran indeed had spondylosis of the lumbar spine.  
(The Board recognizes that this term is often used to 
describe degenerative changes such as arthritis.)  Because 
this examination shows current disability, the Board finds 
that further medical evidence is required to obtain a nexus 
opinion on the question of whether service-connected 
disability either caused or made worse any arthritis of the 
spine.  The case is therefore REMANDED for the following 
actions:

1.  The RO should, with written consent 
from the veteran, obtain all records of 
treatment from Green B. Neal, M.D., 
relative to the veteran's back.

2.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
of his back.  X-rays should be taken, and 
the examiner should be asked to review 
the claims file.  The examiner should 
provide an opinion as to the medical 
probabilities that any arthritis of the 
back was caused or made worse by the 
veteran's already service-connected 
disability.  

3.  The RO should re-adjudicate this 
claim of service connection.  In so 
doing, the RO should ensure that all 
duty-to-notify and duty-to-assist 
provisions of the VCAA are met.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  

After the appropriate period for response has expired, see 
38 U.S.C.A. § 5103(b) (2003), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



